Name: Decision of the EEA joint Committee No 189/1999 of 17 December 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: Europe;  trade;  farming systems;  agricultural policy
 Date Published: 2001-03-15

 Avis juridique important|21999D0189Decision of the EEA joint Committee No 189/1999 of 17 December 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0024 - 0025Decision of the EEA joint CommitteeNo 189/1999of 17 December 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 134/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(2) was incorporated into the Agreement by Decision No 69/98 of the EEA Joint Committee of 17 July 1998(3),HAS DECIDED AS FOLLOWS:Article 1The adaptations in point 5 (Council Directive 91/67/EEC) in Part 4.1 of Chapter I of Annex I to the Agreement shall be replaced by the following:"the following Articles are inserted:'Article 28c1. The present Directive shall apply to consignments to and from Norway.2. Nevertheless, consignments of live fish belonging to the family Salmonidae, as well as eggs and gametes thereof, shall not be authorised during a transitional period until 31 December 1999. At the request of one of the Contracting Parties, the transitional period shall be extended annually. However, the transitional period shall not be prolonged after 31 December 2002.3. During the transitional period, and without prejudice to paragraph 1, Norway is authorised to maintain more stringent rules for the placing on its own market of fish farmed in Norway.Article 28d1. Consignments of the following species to and from Iceland shall be authorised:- Atlantic salmon: eggs and gametes,- rainbow trout: eggs and gametes,- Arctic char: eggs and gametes,- sea bass: eggs only,- halibut: alevins only,- lobster: live for consumption.2. For consignments to and from Iceland other than those described in paragraph 1, Iceland shall be granted a transitional period until 30 June 2001. In the transitional period, the national rules shall continue to apply'."Article 2This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 18.(2) OJ L 46, 19.2.1991, p. 1.(3) OJ L 158, 24.6.1999, p. 1.